OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of theft and sentenced by the jury to four years confinement plus a $1,500 fine. Her conviction was affirmed by the Court of Appeals. Nichols v. State, 815 S.W.2d 306 (Tex.App.—Houston [1st] 1991).
In her sole ground for review, Appellant argues that the Court of Appeals incorrectly held that the trial court had authority to allow a juror to question a witness during trial. Since the Court of Appeals rendered its decision affirming Appellant’s conviction, this Court has held that the trial court errs when it allows jurors to propound questions to witnesses, and such error is not subject to a harm analysis. Morrison v. State, 845 S.W.2d 882 (Tex.Cr.App.1992). The Court of Appeals did not have the benefit of our opinion in Morrison. Therefore, we will remand this case in light of that opinion.
Appellant’s petition for discretionary review is granted. The judgment of the Court of Appeals is vacated and the case is remanded to that court for reconsideration in light of Morrison.